DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.

1. Claims 1,4,7,8,12,13,20,22,25,26,27,29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sony (3GPP Draft Rl-1703135, Sony: Views on multiple SRS resource setting for NR, hereinafter Sony).

Regarding claim 1, Sony discloses a method for wireless communication by a user equipment (UE), comprising: receiving a wideband channel state information reference signal (CSI-RS) from a base station (figure 1 page 2, ¶[0004]), the wideband CSI-RS including a plurality of subbands (figure 1); identifying a characteristic of the received wideband CSI-RS; selecting a subband from the plurality of subbands based 

Regarding claim 4, Sony discloses wherein transmitting the narrowband SRS further comprises: transmitting the narrowband SRS on the selected subband (page 2, ¶[0004]).

Regarding claim 7, Sony discloses receiving a message that allocates resources to the UE for communication with the base station based at least in part on transmitting the narrowband SRS, the resources being allocated for the selected subband (page 2, ¶[0004]).

Regarding claim 8, Sony discloses: communicating with the base station using the selected subband based at least in part on transmitting the narrowband SRS (page 2, ¶[0004]).

Regarding claim 12, discloses a method for wireless communication by a base station, comprising: broadcasting a wideband channel state information reference signal (CSI-RS), the wideband CSI-RS including a plurality of subbands (figure 1); receiving a narrowband sounding reference signal (SRS) from a user equipment (UE) based at least in part on broadcasting the wideband CSI-RS, the narrowband SRS received by the base station indicating a subband of the plurality of subbands selected by the UE for communication (¶[0004], page 2) and communicating with the UE using the subband associated with the narrowband SRS received from the UE (figure 2).

Regarding claim 13, Sony discloses wherein receiving the narrowband SRS further comprises: receiving the narrowband SRS over the subband selected by the UE (page 2, ¶[0004]).

Regarding claim 20, Sony discloses an apparatus for wireless communication by a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a wideband channel state information reference signal (CSI-RS) from a base station, the wideband CSI-RS including a plurality of subbands(figure 1); identify a characteristic of the received wideband CSI-RS; select a subband from the plurality of subbands based at least in part on the identified characteristic of the received wideband CSI-RS (page 2, ¶[0004]); and transmit a narrowband sounding reference signal (SRS) based at least in part on the selected subband, wherein the narrowband SRS is associated with the selected subband (page 2, ¶[0004]).

Regarding claim 22, Sony discloses wherein the instructions to transmit the narrowband SRS are further executable by the processor to cause the apparatus to: transmit the narrowband SRS on the selected subband (page 2,¶[0004]).

Regarding claim 25, Sony discloses wherein the instructions are further executable by the processor to cause the apparatus to: receive a message that allocates resources to the UE for communication with the base station based at least in part on transmitting the narrowband SRS, the resources being allocated for the selected subband (page 2, ¶[0004])

Regarding claim 26, Sony discloses an apparatus for wireless communication by a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: broadcast a wideband channel state information reference signal (CSIRS), the wideband CSI-RS including a plurality of subbands (figure 1) ; 

Regarding claim 27, Sony discloses wherein the instructions to receive the narrowband SRS further are executable by the processor to cause the apparatus to: receive the narrowband SRS over the subband selected by the UE (page 2, ¶[0004]).

Regarding claim 29, Sony discloses wherein the instructions are further executable by the processor to cause the apparatus to: transmit a message to the UE that allocates resources to the UE for communication based at least in part on receiving the narrowband SRS from the UE (page 2, ¶[0004]).

Regarding claim 30, Sony discloses wherein the instructions are further executable by the processor to cause the apparatus to: select at least one subband associated with a plurality of narrowband SRSs received from the UE, wherein communicating with the UE is based at least in part on selecting the at least one subband (page 2, ¶[0004]).

Claim Rejections - 35 USC § 103



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.    Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sony in view of Huang et al. (US 2013/0279363 A1, hereinafter Huang).

Regarding claims 6 and 24, Sony discloses all subject matterof the claimed invention with the exception of wherein the narrowband SRS is transmittedto a set of base stations that includes the base station and one or more additional base stations. Huang discloses wherein the narrowband SRS is transmittedto a set of base stations that includes the base station and one or more additional base stations (¶[0002j). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the base stations as disclosed by Huang along withthe system of Sony. The base stations may be implemented through software and hardware to provide the system with communication to multiple networks (¶[0002]).

3.    Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sony in view of 3GPP TSG RAN WG1 Meeting#89, Rl-1708137, hereinafter 3GPP)

Regarding claim 9, Sony discloses all subject matter of the claimed invention with the exception of wherein the characteristic is a channel quality indicator (CQI), a rank indicator (Rl), a precoder matrix indicator (PMI), or a combination thereof (page 5, section 2.3.1). Thus, it would have been 

Allowable Subject Matter

1.    Claims 2-3,5,10-11,14-19,21,23,and 28 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

1.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELT BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached on Monday-Thursday 6:30AM-4:00PM.
2.    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce.
3.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
4. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 
/ANGEL T BROCKMAN/Examiner, Art Unit 2463